Mr. Justice Shepard
delivered the opinion of the Court:
The single question raised by the dismissal of the petition is, whether the probate court had jurisdiction to determine the question of title and control the possession of the property. The orphans’ court of the District of Columbia was, from the beginning, a court of special jurisd’^tion, conferred by the statutes of Maryland that were in force at the time of the cession, and could exercise no powers other than those expressly granted, or which could be reasonably and necessarily implied from some express provision. Cook v. Speare, 13 App. D. C. 446, 451, 452. In that case it was substantially held that it had no jurisdiction to determine a question of title between the estate and persons in possession of personal property claiming ownership thereof.
By sec. 116 of the recent Code the name of the court was changed to that of probate court, but the jurisdiction and powers conferred upon the new court are substantially the same as those of its predecessor under the former laws. The provisions of the older laws relating thereto were largely re-enacted. Secs. 117 and 119.
"Without denying this, the appellants contend that special *445jurisdiction to determine the question of title in cases where there has been concealment, has been conferred by sec. 122, which reads as follows:
"Concealment of Assets by Strangers. — If an executor, administrator, or collector shall believe that any person conceals any part of his decedent’s estate, he may file a petition in said court alleging such concealment, and the court may compel an answer thereto on oath; and if satisfied, upon an examination of the whole case, that the party charged has concealed any part of the estate of the deceased, the court may order the delivery thereof to the executor, administrator, or collector, and may enforce obedience to such order in the same manner in which orders of said court may be enforced, as hereinafter provided.”
It is thereafter provided that the court shall have power to enforce all of its judgments, orders, and decrees in like manner as the same may be enforced in the equity court. Sec. 129.
The general purpose of sec. 122 was to furnish a prompt remedy in the probate court for the discovery of the assets of estates in administration therein that may have been concealed, and their reduction to possession when so discovered. But we are unable to find a further intention to confer upon the probate court the jurisdiction to determine the question of the actual ownership of such property when the title thereto is claimed by the representatives of the estate on one hand and the party in actual possession on the other. The practical effect of a contrary construction would be to remit to the probate court, sitting as a court of equity, the final determination of the title to all personal property claimed by the representatives of the estate as against adverse holders thereof; for the extension of the jurisdiction would be accomplished by the allegation that they had been concealed. There would seem to be no doubt that the allegation in this case was made in good faith, and had foundation in the surrounding circumstances set forth; but its legitimate object was attained by the discovery sought and elicited. Had there been no adverse title claimed by the respondent an order of delivery would have followed as a matter of course. But, when the respondent gave a description of the articles in *446controversy, and at the same time claimed the title adversely, the provisions of sec. 122 were fully satisfied. All that remained for the probate court to do was to terminate the proceeding and leave the parties to their remedies in the courts of general jurisdiction, either at law or in equity as the conditions might determine.
As we have found that no such intention was manifested, it is obviously unnecessary to consider whether Congress would have the power to confer jurisdiction upon the probate court, sitting as a court of equity, to determine the title and right to possession of personal property, in all cases where concealment of assets may be charged, and thereby deprive claimants of the right of trial by jury in those cases where none of the requisite conditions exist to bring them within the ordinary jurisdiction of equity.
We shall not consume time with a review of the decisions of the State courts giving interpretation to statutes relating to the recovery of concealed assets. To do so satisfactorily would require a statement of the several statutes, some of which resemble our own, while others differ from it widely. These decisions have been collated and analyzed by Woerner in his excellent treatise on the American Law of Administration, vol. 2, sec. 325, who states his conclusion therefrom as follows: “Hence, it is not the proper remedy to enforce the payment of a debt, or liability for the conversion of property of the estate, or to try con-' tested rights and title to property between the executor and others.”
In the State from whence our probate system was derived, it has been held that this jurisdiction was not conferred by a similar provision of the general probate law. Daugherty v. Daugherty, 82 Md. 229, 231, 33 Atl. 541. See also Waring v. Edmonds, 11 Md. 424, 433.
It follows that there was.no error in the action of the court, and the judgment must be affirmed with costs. It is so ordered.

Affirmed.